DETAILED ACTION
Response to Amendment
In the amendment dated 8/10/21, the following has occurred: Claim 1 has been amended; and Claims 2-3, 5-6, 8-9 and 11-12 are cancelled.
Claim objection has been withdrawn in response to the claim amendment.  
Previous 102 rejection has been withdrawn in response to the claim amendment.
Claims 1, 4, 7, and 10 are pending.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 8/10/21.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagita et al., US 20130084499, in view of Okada et al., US 20080213674 (Hereinafter, Okada).
As to Claim 1:

the positive electrode material (see “positive electrode mixture layer…”, [0048], Abstract) contains a first positive electrode active substance and a second positive electrode active substance (see “… First active material… Second active material…”, [0049-0050]);
the first positive electrode active substance is a lithium-transition metal composite oxide containing nickel (see “… Second active material… LiNi0.8Co0.1Mn0.1O2…”, [0050]);
the second positive electrode active substance is Li3V2(PO4)3 (see Table 1, [0048-0054] – regarding the limitation “… olivine type…” and “… having 50% or more of a total capacity in a potential area of 4.2-4.1 Y when a counter electrode is lithium…”, it is contended that such a property or characteristic is inherently taught in the active material Li3V2(PO4)3 of Yanagita.  Accordingly, products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable."); and
a ratio of the first positive electrode active substance with respect to the total of the first positive electrode active substance and the second positive electrode active substance is 50 mass% or more and 80 mass% or less (see “… 60 parts by mass…”, [0050]).
Yanagita discloses the positive electrode active substance is Li3V2(PO4)3, but Yanagita does not disclose LiVPO4F.

It would have been obvious to a person skilled in the art before the effective filing date of the instant application to substitute Li3V2(PO4)3 of Yanagita with LiVPO4F as taught by Okada as Okada teaches that both compound is well known in the art as phosphate cathode active material and substitute one known compound for another would be prima facie obvious.
As to Claim 4:
	Yanagita discloses a positive electrode for lithium-ion secondary battery comprising the positive electrode material for lithium-ion secondary battery according to claim 1 (Table 1, [0048-0054], Abstract).
As to Claim 7:
	Yanagita discloses a lithium-ion secondary battery comprising a positive electrode for lithium-ion secondary battery comprising the positive electrode material for lithium-ion secondary battery according to claim 1, a negative electrode, and an electrolyte (see “… Negative Electrode… electrolytic solution…”, [0044, 0060]).
As to Claim 10:
	Regarding the limitation “… the lithium-ion secondary battery has a flat portion discharging capacity of ½ or less of the whole…”, it is contended that such a property or characteristic is inherently taught in positive active material of Yanagita.  Accordingly, products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d .
Response to Arguments
Applicant's arguments filed 8/10/21 have been fully considered but they are not persuasive.
Applicant’s main contention is that Yanagita does not disclose the other phosphate compound, LiVPO4F.  However, Yanagita does disclose the positive electrode active substance is Li3V2(PO4)3.  In the same field of endeavor, Okada discloses a secondary battery having a cathode active material including Li3V2(PO4)3 ([0031], Abstract) similar to that of Yanagita.  Okada further discloses the cathode active material can also be LiVPO4F [0031].
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to substitute Li3V2(PO4)3 of Yanagita with LiVPO4F as taught by Okada.
Regarding the affidavit, the applicant argued that a person skilled in the art would use LiVPO4F over Li3V2(PO4)3 because of certain benefits.  With respect to that, Okada does show that a person skilled in the art can substitute Li3V2(PO4)3 with LiVPO4F since both compound is well known in the art as phosphate cathode active material and substitute one known compound for another would be prima facie obvious.
For the reason above, applicant’s argument has been considered but they are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723